                             Case 19-10133-LMI                   Doc 13         Filed 01/18/19               Page 1 of 2
CGFD15 (10/1/16)




ORDERED in the Southern District of Florida on January 18, 2019




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                               United States Bankruptcy Court
                                                  Southern District of Florida
                                                    www.flsb.uscourts.gov
                                                                                                                 Case Number: 19−10133−LMI
                                                                                                                 Chapter: 13

In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Raquel M. Mateo
8475 SW 2 ST
Miami, FL 33144

SSN: xxx−xx−6386


                                                    ORDER DISMISSING CASE
     At the time of filing of the above referenced case on January 4, 2019, the debtor was provided notice
by the court of filing requirements and the deadline(s) to correct deficiencies.

1) As of the date of this order, the debtor has failed to correct the following deficiency(ies) by the required
deadline:

                     The petition was not accompanied by a service matrix as required pursuant to Local Rule
                     1007−2(A) prepared in the format required by the "Clerk's Instructions for Preparing,
                     Submitting and Obtaining Service Matrices" or was otherwise deficient.

2) The following additional requirements remain outstanding:
                       Official Bankruptcy Form 106Sum, Summary of Your Assets and Liabilities and Certain
                       Statistical Information
                       Official Bankruptcy Form 106A/B, Schedule A/B: Property
                       Official Bankruptcy Form 106C, Schedule C: The Property You Claim as Exempt
                       Official Bankruptcy Form 106D, Schedule D: Creditors Who Hold Claims Secured by
                       Property
                       Official Bankruptcy Form 106E/F, Schedule E/F: Creditors Who Have Unsecured Claims
                       Official Bankruptcy Form 106G, Schedule G: Executory Contracts and Unexpired Leases
                       Official Bankruptcy Form 106H, Schedule H: Your Codebtors
                       Official Bankruptcy Form 106I, Schedule I: Your Income
                       Official Bankruptcy Form 106J, Schedule J: Your Expenses
                       and (if applicable) Official Bankruptcy Form 106J2, Schedule J−2: Expenses for Separate
                       Household of Debtor 2
                       Official Bankruptcy Form 106Dec, Declaration About an Individual Debtor's Schedules
                       Official Bankruptcy Form 107, Statement of Financial Affairs for Individuals Filing for
                         Case 19-10133-LMI              Doc 13         Filed 01/18/19   Page 2 of 2
                    Bankruptcy
                    Chapter 13 Plan
                    Official Bankruptcy Form 122C−1, Chapter 13 Statement of Your Current Monthly Income
                    and Calculation of Commitment Period and/or 122C−2, Chapter 13 Calculation of Your
                    Disposable Income
                    Debtor's Payment Advices

     Because the debtor has failed to meet the deadline(s) in paragraph (1) above for the listed deficient
items, it is

ORDERED that:

 1. In accordance with 11 U.S.C. § 105(a), this case is dismissed with prejudice as to the filing of any
    bankruptcy case in any federal bankruptcy court in the United States of America by the
    above−named debtor for 180 days from entry of this order, or the expiration of any prejudice period
    set in any previous order, whichever is later.

 2. All pending motions are denied as moot.

 3. The trustee shall file a final report prior to the administrative closing of the case.

 4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United States
    Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $155.00 for the balance of the
    filing fee as required by Local Rule 1017−2(E). Payment must be made in cash, money order or
    cashier's or "official" check. Any funds remaining with the trustee shall be applied to this balance and
    the trustee must dispose of any funds in accordance with the Bankruptcy Code and Local Rule
    1017−2(F), unless otherwise ordered by the court. The court will not entertain a motion for
    reconsideration of this order unless all unpaid fees are paid at the time the motion is filed.

 5. In accordance with Local Rule 1002−1(B), the clerk of court is directed to refuse to accept for filing
    any future voluntary petitions submitted by this debtor if the refiling violates a prior order of the court
    or if the petition is accompanied by an Application to Pay Filing Fee in Installments and filing fees
    remain due from any previous case filed by the debtor.
                                                                ###
The clerk shall serve a copy of this order on all parties of record.
